DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 12/09/2021 has been acknowledged. Accordingly, claim 16 has been newly added and no claims have been amended, thus currently claims 1-16 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: connection means for optics in claim 6.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yeh et al. (US 20150211698 A1, hereinafter, “Yeh”, cited by applicant in IDS filed 12/17/2020).

Regarding claim 1, Yeh teaches a lighting module (light bar structure 160, see figures 1-5 and 7-8) comprising an elongated carrier (substrate 162, see fig 4) and a flexible circuit (electrical unit 163, see fig 4); 
wherein the flexible circuit (163) comprises a first section (light-source disposing portion 163a, see fig 4) accommodating a plurality of LED light sources (light-emitting diodes 164, see fig 4), a second section (flexible connector 163b and electrical connection end 163c, better seen in fig 3) and a connector (wiring pattern within 163, and connecting LEDs to the connector-type electrical connection end 166, shown partly in fig 5); 
wherein the connector (wiring pattern) is accommodated in the second section (163b-c) for receiving power (from controlling unit 340 and driving circuit 340a) to power said plurality of LED light sources (164) and for providing control commands (at least on/off, see ¶ 44) to the plurality of LED light sources (164), wherein the connector (wiring pattern) and extends at least partly (as expected from wiring within the FPCB 163) in the first section (163a); 
wherein the elongated carrier (162) comprises first end-face (left end of 162) and a second end-face (right end of 162), and extending therebetween comprises a first elongated main surface (first surface 162a, better seen in fig 2) and a second elongated main surface (see second surfaces 162b, see fig 4), the second elongated main surface (162b) being opposite to (evident from figure 3) said first elongated main surface (162a); 
wherein the first section (163a) of the flexible circuit (163) is connected to said first elongated main surface (162a), and wherein the second section (163b) of the flexible circuit (163) is connected to said second elongated main surface (162b).

Regarding claim 2, Yeh teaches wherein the flexible circuit (163) is folded around the second end-face (either left or right end of 162).

Regarding claim 3, Yeh teaches wherein the first end-face and/or the second end-face (either left or right end of 162) comprises a recess (recess 162d, see fig 4) for folding around the flexible circuit (163).

Regarding claim 9, Yeh teaches wherein the elongated carrier (162) is made of a material being one of: a metal (metal, see ¶ 10), a ceramic, a polymer, or a combination thereof.

Regarding claims 10-11, Yeh teaches a lighting device (light source module 100, see figures 1-5 and 7-8) comprising at least one lighting module (160) according to claim 1 and 
at least one connecting unit (166) 
comprising a connecting area (see area of 166); 
wherein each connecting unit (166) is configured to electrically connect a respective connector (wiring pattern) of the at least one lighting module (160) with the connecting area (see area of 166); and
wherein the connecting unit (166) comprises a slot (see slot of 166, not labeled but clearly seen in figure 8) for receiving and/or detachably fixating the at least one lighting module (160).

Regarding claim 13, Yeh teaches method of manufacturing a lighting module (light bar structure 160, see figures 1-5 and 7-8) comprising a flexible circuit (163) and an elongated carrier (162), 
wherein the elongated carrier (162) comprises first end-face (left end of 162) and a second end-face (right end of 162), and extending therebetween comprises a first elongated main surface (162a) and a second elongated main surface (162b), the second elongated main surface (162b) being opposite to said first elongated main surface (162a), 
wherein the method comprising: 
- connecting a first section (163a) of a flexible circuit (163) to the first elongated main surface (162a) of the elongated carrier (162), wherein the first section (163a) accommodates a plurality of LED light sources (164); 
- folding the flexible circuit (163) around the second end-face (right end of 162) of the elongated carrier (162); 
- connecting a second section (163b) of the flexible circuit (163) to the second elongated main surface (162b) of the elongated carrier (162), wherein the second section (163b) accommodates a connector (wiring pattern within 163, and connecting LEDs to the connector-type electrical connection end 166, shown partly in fig 5) for receiving power to power said plurality of LED light sources (164) and for providing control commands (at least on/off, see ¶ 44) to the plurality of LED light sources (164), wherein the connector (wiring pattern) extends at least partly in the first section (as expected from wiring within the FPCB 163).

Regarding claim 15, Yeh teaches a method of electrically connecting a lighting module according to claim 1 with a connecting unit (166) comprising a connecting area (area of 166) and a slot (see slot of 166, not labeled but seen in figure 8), the method comprising: 
- receiving (as seen figure 8) and/or detachably fixating the connector (wiring pattern) of the lighting module (160) in said slot (see slot of 166); 
- electrically connecting (as seen in figure 8) the connector (wiring pattern) of the lighting module (160) with the connecting area (area od 166) of the connecting unit (166).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh.

Regarding claim 4, Yeh teaches wherein the elongated carrier (162) comprises a length (see length between left or right ends of 162), the length being defined as the shortest distance (see distance between left or right ends of 162) between the first end-face (left end of 162) and the second end-face (right end of 162), the length being at least 50 centimeters.
However, Yeh discloses the extending direction of the flexible circuit, also length of the carrier, can be adjusted to meet the usage requirements (see ¶ 43);
Thus, it would have been an obvious matter of design choice to select a length of 50 centimeters for the elongated carrier, since the applicant has not disclosed that such specific length solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an elongated carrier of 50 centimeters. In this case, selecting a given length would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 16, Yeh does not explicitly teaches wherein the second elongated main surface is a continuous surface.
However, one of ordinary skill would have considered enlarging the second surface as a continuous surface so as to increase the surface for heat dissipation.
Yeh a continuous surface, since the applicant has not disclosed that the surface continuity solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with a continuous surface or with a discontinuous surface. In this case, selecting a continuous surface allows for better heat transfer from the light sources, and thus increase the service life of the device.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Lai et al. (US 20120106197 A1, hereinafter, “Lai”, previously cited by the Examiner).

Regarding claims 5-7, Yeh teaches wherein the lighting module further includes optics (light guide plate 140); but
Yeh does not teach wherein the elongated carrier comprises at least one rim arranged on the first elongated main surface, wherein the at least one rim extends continuously between the first end-face and the second end-face; and 
wherein the at least one rim comprises a connection means for optics; and 
wherein the at least one rim serves as a lightguide, a reflector or a mixing wall.

Lai teaches a lighting module (light module 60, see figure 5 and figure 6b to show common elements to the embodiments) having optics (light guide plate 10, see fig 5) connected to an elongated carrier (reflective cover 62, see fig 5); 

wherein the at least one rim (622) comprises a connection means (left edge of 622, as seen in figure 6a) for optics (10).
wherein the at least one rim (622) serves as a lightguide, a reflector (since 622 is reflective) or a mixing wall.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the at least one rim as taught by Lai into the teachings of Yeh in order to reflect light from plurality of LED light sources towards the optics and to minimize light losses. One of ordinary skill would have been motivated to make this modification to maximize light output.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Arai et al. (US 20160085117 A1, hereinafter, “Arai”, previously cited by the Examiner).

Regarding claim 8, Yeh teaches wherein the elongated carrier comprises a cross-section comprising a curvature for improving the bending stiffness of the lighting module and for thereby reducing a deflection of the lighting module in its elongated direction
Arai teaches a lighting module (LED substrate 22 and a heat spreader 23, see figures 2a, 2b) having an elongated carrier (23) supporting a flexible circuit (22); 
wherein the elongated carrier (23) comprises a cross-section comprising a curvature (see curvature clearly visible in figure 2b) for improving the bending stiffness (see ¶ 66) of the lighting module (22-23) and for thereby reducing a deflection of the lighting module (22-23) in its elongated direction (since the angular U-shaped carrier is stiff enough to support the substrate and to avoid warping).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a curved cross section as taught by Arai into the teachings of Yeh since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to provide the curved cross section to allow for longer heatsink manufacturing.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Hillman et al. (US 20090135583 A1, hereinafter, “Hillman”, previously cited by the Examiner).

Regarding claim 12, Yeh does not teach wherein the first end-face of a first respective lighting module abuts with the second end-face of a second respective lighting module.
Hillman teaches a lighting module (snap-together tiles 1002 with LEDs 218, see figure 10a); 
wherein the first end-face (left end of one 1002) of a first respective lighting module (1002) abuts with the second end-face (right end of another 1002) of a second respective lighting module (1002).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position light modules in series as taught by Hillman into the teachings of Yeh since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill would have been motivated to make this modification to increase the amount of light sources and thus light output.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Tischler Michael. (US 20160025311 A1, hereinafter, “Tischler”, cited by applicant in IDS filed 12/17/2020).

Regarding claim 14, Yeh teaches wherein the method comprising: 
- cutting said flexible circuit from a flexible circuit strip prior to the step of connecting. 
Tischler teaches a lighting module (array of light-emitting strings 250 and power conductors 210, 220, see figure 2b, and in figure 8c); 
cutting said flexible circuit (250, 210, 220) from a flexible circuit strip (resulting from cutting along cut position 205) prior to the step of connecting (to a carrier 710, as shown in figure 8c).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to cut the flexible circuit as taught by Tischler into the teachings of Yeh In order to provide dimensioned flexible circuits according to the width of the carrier. One of ordinary skill would have been motivated to make this modification to customize the width of lighting module.

Response to Arguments
Applicant's arguments filed 12/9/2021 have been fully considered but they are not persuasive.

Applicant argues in page with respect to claim 1 that Yeh does not teach “wherein the elongated carrier comprises first end-face and a second end-face, and extending therebetween comprises a first elongated main surface and a second elongated main surface, the second elongated main surface being opposite to said first elongated main surface”, stating first: that in the specification the phrase “extending therebetween” has been defined as “extending therebetween” may essentially mean “extending between the first end-face and the second end-face”; and Second: the claim recites “a first elongated main surface” and “a second elongated main surface” 

The Examiner respectfully disagrees. There is no requirement in claim 1 that specifically specifies the second main surface should only be one surface, a single surface, or a surface with no discontinuities. It appears the applicant is attempting to claim the second surfaces is indeed one single surface with no discontinuities, but this is not explicitly recited in claim 1.

Further, the applicant states the new claim 16 requiring “wherein the second elongated main surface is a continuous surface.” 

The Examiner acknowledges claim 16 has being added as a dependent claim, and claim 16 requires a continuous second surface. 
The Examiner notes; the written specification does not disclose the second main surface is continuous surface, but the application drawings do show the second surface maybe a continuous surface, at least as seen from a side. 
However, after revisiting the specifications, the goal of the invention is to provide improved illumination from various lighting modules connected to each other, so that there are no dark gaps at the edges. Having a continuous second surface is not critical for the proper functioning of the device, and therefore it is considered a design choice. 
Therefore, the prior art of record remains commensurate in scope for teaching the claimed limitations and the Applicant's arguments in this regard are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Examiner, Art Unit 2875